Motion granted and Order filed August 2, 2022.




                                    In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-22-00329-CV
                                 ____________

                         LUCAS NELSON, Appellant

                                       V.

                        ROBYN GRIFFITH, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                     Trial Court Cause No. 116189-CV

                                  ORDER

      On April 12, 2022 the district court granted appellee Robyn Griffith’s
motion to dismiss appellant Lucas Nelson’s claims as frivolous. See Tex. Civ.
Prac. & Rem. Code Ann. § 14.003(2). Nelson filed a timely notice of appeal.
       Before the court is Griffith’s motion to require Nelson to rebrief. The
motion contends that due to the failure of Nelson’s brief to present relevant facts,
issues or authority, Griffith cannot prepare a meaningful response to the brief.

       After reviewing the brief, we conclude Nelson’s brief does not comply with
the rules of appellate briefing. In particular, the brief does not “state concisely all
issues or points presented for review,” see Tex. R. App. P. 38.1(f), nor does it
“state concisely and without argument the facts pertinent to the issues or points
presented” as well as record references to such facts, see Tex. R. App. P. 38.1(g),
and it further does not “contain a succinct clear, and accurate statement of the
arguments made in the body of the brief,” see Tex. R. App. P. 38.1(h), and
moreover it fails to “contain a clear and concise argument for the contentions
made” along with “appropriate citations to authorities and to the record,” see Tex.
R. App. P. 38.1(i).1         Although Nelson is a pro se litigant and his briefing
accordingly is construed liberally, he is still required to comply with applicable
substantive and procedural rules in pursuing this appeal. Sorrow v. Harris Cnty.
Sheriff, 622 S.W.3d 496, 500–01 (Tex. App.—Houston [14th Dist.] 2021, pet.
denied).

       This court has the authority to order rebriefing when a brief contains formal
defects that are in flagrant violation of briefing rules, or when a brief has not been
properly presented such as when law and authorities have not been properly cited
in it. See Tex. R. App. P. 38.9. Accordingly, we grant Griffith’s motion and order
Nelson to file a brief that complies with the Texas Rules of Appellate Procedure

       1
         Although appellant’s brief also does not comply with other provisions of the briefing
rules of Rule 38.1, the rules noted in this order encompass the defects highlighted by Griffith’s
motion.

                                                 2
within sixty (60) days of the date of this order. See Tex. R. App. P. 38.1(f), (g),
(h), (i).

        If Nelson files another brief that does not comply with Rule 38, this court
may strike the brief, prohibit Nelson from filing another, and proceed as if Nelson
had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas Rule of
Appellate Procedure 38.8(a), when an appellant has failed to file a brief, we may
dismiss the appeal for want of prosecution. If Nelson fails to timely file a brief in
accordance with Rule 38, the appeal is subject to dismissal for want of prosecution
without further notice. See Tex. R. App. P. 38.8(a)(1), 42.3(c).

                                       PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Poissant.




                                         3